Appeal from orders of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about June 6, 1997, which orders, to the extent appealed from as limited by the briefs, placed the subject children in the custody of the Commissioner of the Administration for Children’s Services for six months, unanimously dismissed as moot, without costs.
Inasmuch as the placements directed in the subject order have expired and have been superseded by subsequent court-ordered placements, the appeal is moot (see Matter of Kayvonne S., 294 AD2d 118 [2002]; Matter of Rosalie C., 254 AD2d 40 [1998]). Concur — Buckley, P.J., Tom, Rosenberger, Lerner and Marlow, JJ.